         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 1 of 27




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
______________________________________________________________________________

 Jennifer M. Racz, M.D.,                                    Court File No. ______________

                      Plaintiff,
                                                              COMPLAINT
                v.

 Mayo Clinic,

                   Defendant.
______________________________________________________________________________

    Jennifer M. Racz, M.D. (“Plaintiff”), for her complaint against Mayo Clinic

("Defendant"), states and alleges as follows:

                                        PARTIES

   1. Plaintiff is a mother, a medical doctor, a breast-cancer surgeon, and a former

employee and patient of Defendant. At all times relevant to this action, she was a

resident of Minnesota.

   2. Defendant is a Minnesota non-profit corporation; it employs hundreds of people

throughout the state of Minnesota.

   3. Defendant employed Plaintiff from August 2016 until December 31, 2019,

including throughout her most recent pregnancy.

                                   NATURE OF ACTION

   4. By this lawsuit, Plaintiff seeks to hold Defendant accountable for pregnancy

discrimination, familial-status discrimination, and for retaliation. She asserts causes of

action under: the FMLA [29 U.S.C. § 2615(a)(2)]; Title VII [42 U.S.C. § 2000e-2(a) (as


                                                1
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 2 of 27




amended by the Pregnancy Discrimination Act of 1978) and 42 U.S.C. § 2000e-3(a)];

the MHRA (Minn. Stat. § 363A.08, subd.2, and § 363A.15); and, the MPLA (Minn.

Stat. § 181.941, subd.3). Additionally, she seeks to hold Defendant accountable for its

violation of the Minnesota Health Records Act (Minn. Stat. §§ 144.291 et. seq.), and for

committing an invasion of her privacy under Minnesota common law.

                            JURISDICTION AND VENUE

   5. This Court has original jurisdiction to hear Plaintiff’s FMLA and Title VII claims

(28 U.S.C. § 1331), and it has supplemental jurisdiction over her related MHRA, MPLA,

Minnesota Health Records Act, and Minnesota common law claims [28 U.S.C. §

1367(a)]. Venue is proper because Defendant’s unlawful acts arose in Olmstead County,

Minnesota (where it employed Plaintiff), and the parties were each residents of

Minnesota [28 U.S.C. § 1391(b)(1)].

                               STATEMENT OF FACTS

   6. In early 2016, Defendant recruited and hired Plaintiff as a Senior Associate

Consultant, to work in its Department of Surgery pursuant to a three-year contract. She

commenced working in August 2016.

   7. When it hired Plaintiff, Defendant expressed its intention and desire to retain her

well beyond three years, explaining that after her initial term of employment, she

would be eligible for promotion to a permanent Consultant position. Had Defendant

not expressed its desire to promote and retain Plaintiff beyond three years, she would

not have accepted the job nor relocated from Canada to Minnesota.

   8. Defendant's Department of Surgery encompasses several smaller Divisions; each

                                            2
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 3 of 27




Division is further separated into Sections. Plaintiff worked in the six-physician (five-

Consultant) breast-cancer-surgery Section, a sub-part of the larger BEMGI Division,

within the Department of Surgery.

   9. A written protocol sets forth the steps Defendant was to follow with respect to

Plaintiff's initial term of employment and her anticipated promotion to Consultant. This

protocol listed specific criteria to assess her performance; it established timelines for

regular appraisals of her work; and, it required Defendant to regularly provide Plaintiff

feedback about her progress towards promotion. Significantly, this protocol also stated

that before Plaintiff's three-year work anniversary, all eleven members of the BEMGI

Division were to meet, discuss and reach consensus about whether to promote her,

extend her contract, or terminate her employment.

   10. Upon information and belief, before and during Plaintiff's tenure, Defendant's

Department of Surgery had not denied promotion to any third-year, Senior Associate

Consultant, except those with a record of poor surgical outcomes, patient complaints, or

misconduct.

   11. Throughout her employment with Defendant, Plaintiff had no record of poor

surgical outcomes, patient complaints, or incidents of misconduct. As such, based on

past precedent, Plaintiff objectively stood a near certain chance of promotion on or

before the end of her initial three-year term.

   12. During the first two years of her employment, Plaintiff had no reasons to suspect

Defendant would not retain and promote her. She consistently received positive



                                              3
           CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 4 of 27




feedback from peers and patients; and, she had no incidents of poor outcomes, no

significant complaints about her work, nor any complaints of professional misconduct.

   13. For example, in spring 2018, Defendant reviewed Plaintiff's performance in

laudatory terms. She was, in their eyes, an exceptional provider – committed, hard-

working, and collegial – or, as Defendant put it, a “true team player."

   14. Until late July 2018, Defendant continued its positive assessments of Plaintiff and

her performance. Then, nearly overnight and without any legitimate bases, Defendant's

appraisals of Plaintiff changed.

   15. Defendant's about-face appraisal of Plaintiff came hard on the heels of her

announcing she was pregnant. On July 13, 2018, Plaintiff first shared her pregnancy in a

one-on-one meeting with Dr. A.D., the head of Defendant's breast-cancer-surgery

Section. As soon as Plaintiff told Dr. A.D. she was pregnant, Dr. A.D. warned her

against taking maternity leave. She told Plaintiff that if she were to take a twelve-week

leave for the birth of her child, it would hinder her chances of promotion, and cause

other Consultants within their Section to question her work-ethic and value to the team.

(Apparently, at Mayo, "true team players" do not take maternity leave).

   16. Roughly two weeks later on July 26, 2018, Plaintiff revealed her pregnancy and

her plans for maternity leave to the other members of her Section.

   17. Dr. A.D.'s warning to Plaintiff about how other breast-cancer-surgery Section

members would react to the news of her pregnancy and her expected leave proved to be

spot-on.



                                            4
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 5 of 27




   18. Shortly after they first learned Plaintiff was pregnant and planned to take

maternity leave, the five Consultants within her Section, including Dr. A.D., held a

secret meeting to vote upon whether they should promote Plaintiff.

   19. At this clandestine meeting, the two male surgeons voted to promote Plaintiff the

following year. But all three older female Consultants, Dr. A.D., Dr. T.H., and Dr. J.B.,

voted against retaining and promoting Plaintiff. These three votes, cast by three older

women, at a secret meeting about Plaintiff's future, shortly after she announced her

pregnancy, and a full year before her initial term was up, were all it took to set in

motion the end of Plaintiff's career with Defendant.

   20. In mid-August, despite Dr. A.D.'s earlier attempts to intimidate and coerce her

into foregoing her rights, Plaintiff confirmed that she would take a full twelve-week

maternity leave as guaranteed to her by the FMLA and MPLA.

   21. On August 20, 2018, shortly after Plaintiff had unequivocally invoked her right

to use twelve (12) weeks of leave, Dr. A.D. told her that several of Defendant's plastic

surgeons had complained about her collegiality and professionalism – a serious

allegation for any doctor, let alone a younger surgeon up for promotion in less than

twelve (12) months. Shocked and rightly concerned, Plaintiff asked Dr. A.D. to share

with her the specifics of the plastic surgeons' accusations, but Dr. A.D. could not

provide her any.

   22. Out of concern for her career and wanting to address (and remedy) any issues

her peers may have with her demeanor, Plaintiff immediately followed up with her

plastic surgeon colleagues. These colleagues all responded with disbelief upon learning

                                             5
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 6 of 27




about the allegations, and they each assured Plaintiff that they had no complaints about

her collegiality or professionalism.

   23. Plaintiff shared with Dr. A.D. what the plastic surgeons had told her – namely,

that they had made no complaints about her professionalism or collegiality. Plaintiff

also told Dr. A.D. that she feared these false allegations were intended to disparage and

punish her because she was pregnant and planned to take maternity leave. Rather than

address Plaintiff’s concerns or disclose anymore about these fabricated allegations, Dr.

A.D. sought to brush the matter under the rug, telling Plaintiff to "just let it go" and

focus on her work.

   24. On or about August 22, 2018, another female Consultant in Plaintiff's Section, Dr.

J.B., interrogated a plastic surgeon about Plaintiff. According to this plastic surgeon, she

asked him to recount whether he had ever observed Plaintiff commit any mistakes or

could identify any deficiencies in her performance. Before learning of Plaintiff's

pregnancy, Dr. J.B. had never taken it upon herself to interrogate colleagues about

Plaintiff's performance, nor had she made it her job to seek derogatory information

about any other member of the breast-cancer-surgery Section.

   25. On August 27, 2018, Dr. J.J., the head of Plaintiff's BEMGI Division and a

Consultant within the breast-cancer-surgery Section, confirmed that Dr. A.D. had

misled Plaintiff. At Plaintiff's request he had investigated the allegations, and he found

that, in fact, there were no collegiality and professionalism complaints about Plaintiff.

   26. Later that day, Dr. A.D. again sought to sow doubt about Plaintiff's suitability for

promotion. She claimed that some of Plaintiff's colleagues had raised concerns about

                                             6
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 7 of 27




Plaintiff’s case volume, and she told her that she was not “pulling her weight.” Not by

chance, Dr. A.D. first raised these alleged performance issues only one month after she

learned of Plaintiff's pregnancy. In fact, Plaintiff's performance or case volume had not

decreased since announcing her pregnancy. The only difference in Plaintiff's

performance was that Dr. A.D. had already determined, along with the other older

female surgeons in their Section, to get rid of Plaintiff because of her pregnancy and her

planned leave.

   27. In that August 27th meeting, Dr. A.D. further belied her discriminatory intent by

raising unfounded concerns that Plaintiff’s productivity may decrease after the birth of

her child. She specifically expressed doubt that Plaintiff would be able to meet her

increased family obligations (a new baby) while still meeting the demands of her job at

Mayo. Of course, Dr. A.D. had no idea whether Plaintiff would be able to succeed as a

Consultant after the birth of her child; and, in fact, she had no intention of letting

Plaintiff find out.

   28. In early September 2018, disturbed by the sudden and unsubstantiated

complaints about her work performance, Plaintiff met with Dr. G.T., the most senior

Consultant in her Division, and with Dr. J.H., a member of the Officers and Councilors

(a group of physicians designed to help peers who believed they were being treated

unfairly or illegally in regard to employment decisions). At this meeting, Plaintiff

shared with them examples of the disparate treatment she had suffered since

announcing her pregnancy and her intent to take a full maternity leave.



                                              7
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 8 of 27




   29. At this meeting, Dr. G.T. reassured Plaintiff that he was unaware of any

legitimate concerns about her performance, including the alleged deficiencies Plaintiff's

Section members had raised with her (including supra). He also conveyed to Plaintiff

that she would have no problem being promoted to Consultant in the next year. Dr. J.H.

recognized that Plaintiff's colleagues were likely treating her unfairly because of her

pregnancy. She further recounted for Plaintiff that such hostility by Defendant towards

pregnant surgeons was nothing new: when she became pregnant several years prior,

her Division Chair warned her that having children was a “threat to her career." Based

on how Defendant had treated her during her own pregnancy, Dr. J.H. told Plaintiff to

“expect the worst.”

   30. On September 11, 2018, Dr. J.J. provided Plaintiff an e-mail update on her

performance and progress towards promotion. He praised Plaintiff in a number of

areas, including in her surgical volume, case mix, confidence and independence, and

her professionalism.

   31. After sharing the good, Dr. J.J. then parroted the same unwarranted criticisms of

Plaintiff that other Section members had raised immediately after she disclosed her

pregnancy and her plan to take maternity leave: a “perceived lack of passion for the

high volume of clinical practice.” And, “[I]t was not clear if [Plaintiff] would be able to

be a consistent high volume [Mayo] surgeon, in terms of clinical productivity” moving

forward.

   32. At the conclusion of this email, Dr. J.J. essentially repeated the threat that Dr.

A.D. had relayed to Plaintiff when she first disclosed her pregnancy: namely, that

                                             8
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 9 of 27




Plaintiff “[needed] to be aware of the potential to… not be promoted to Consultant as

[Plaintiff] considers [her] life choices.” Before learning Plaintiff was pregnant,

Defendant had not raised any concerns about "her life choices."

   33. On September 14, 2018, Plaintiff took her pregnancy discrimination concerns to

Defendant's HR Department. She reported her fellow breast surgeons' acts of pregnancy

discrimination and retaliation against her, including incidents described supra and the

following: that in order to effectuate a discriminatory and retaliatory outcome,

Consultants of her Section were flouting the protocol governing her promotion; the

metrics they used to evaluate her performance appeared to be constantly shifting; and,

they were intentionally and negatively misrepresenting her performance to others

within the Department of Surgery.

   34. On September 18, 2018, following Plaintiff's earlier request for assistance,

Plaintiff met again with Dr. J.H. (Officer and Councilor and fellow Surgery Department

member). She told Plaintiff that she had recently met with other Officers and Councilors

regarding Plaintiff’s concerns about promotion, and they specifically identified

Plaintiff’s decision to take twelve (12) weeks of maternity leave as an issue. That is to

say, in their meeting, they acknowledged that Plaintiff's pregnancy and maternity leave

were hurting her chances of promotion.

   35. Rather than come to Plaintiff's defense by calling out her fellow Section members

for violating the law, Dr. J.H. proposed that Plaintiff could solve her problem by not

taking a twelve (12) weeks of leave, because historically Defendant's surgeons only took

six (6) weeks off for the birth of a child. Alternatively, she suggested that Plaintiff might

                                              9
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 10 of 27




take eight (8) weeks off, and then come back on a part-time basis for the remainder of

her maternity leave. Of course, these suggestions were of no benefit to Plaintiff; they

served only to legitimize Defendant's decision to hold her pregnancy and her pending

FMLA/MPLA leave against her.

   36. On October 12, 2018, Plaintiff met with Dr. J.J. regarding her performance. He

stated that she had achieved important goals and improved in all metrics of her

performance.

   37. On November 13, 2018, just six weeks before her anticipated maternity leave,

Plaintiff met with Dr. J.J. again to discuss her progress. He told her that her

performance metrics still showed she was meeting important goals.

   38. One week later, on November 19, 2018, Plaintiff went into pre-term labor, due to

the stress and anxiety of enduring Defendant's discrimination and retaliation against

her. Out of concern for her health and that of her unborn baby, Plaintiff's personal

physician limited her to working no more than four hours per day.

   39. Despite knowing that Plaintiff's health would be at risk, Defendant pressured her

to work outside of her pregnancy-related restrictions; telling her it would supposedly

boost her reputation as a hard worker. Plaintiff acceded to this pressure. According to

Dr. J.J., the older surgeons in her Section were impressed by her decision to ignore the

limits her doctor had set for her health. That is to say, they would rather have their

pregnant colleague work more hours than to abide by her doctor's restrictions and

deliver a healthy baby.



                                             10
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 11 of 27




   40. On or about November 28, 2018, a member of Defendant's Surgery Department

told Plaintiff about the secret meeting in July 2018, convened by the older breast cancer

surgeons in Plaintiff's Section. As described above, the Consultants in her Section had

secretly met, this meeting occurred shortly after first learning she was pregnant, and, at

the meeting, they voted not to promote her, with the three older women doctors all

voting against her continued employment. This same surgeon told Plaintiff that their

conduct towards Plaintiff since learning of her pregnancy was illegal and that she

believed Plaintiff's performance merited promotion to Consultant.

   41. On November 30, 2018, Dr. A.D., once again without any factual basis, unfairly

criticized Plaintiff's work ethic and the volume of her workload. She further told

Plaintiff that she might not be happy or successful working for Defendant because of

Plaintiff's "family needs and goals." Plaintiff was dismayed by the continuing

unwarranted criticism of her work volume; especially because she had met her stated

work-volume goals and she had often ignored her doctor's work restrictions to appease

her colleagues’ fabricated concerns about her work ethic.

   42. On December 13, 2018, after weeks of working beyond her medical restrictions

because Defendant urged her to ignore them, Plaintiff was forced onto short-term

disability. Her personal doctor, also employed by Defendant, simply would not permit

her to continue, especially in an environment like Defendant's Surgery Department,

where putting oneself at risk was a sign of being a "team player." Still, the Consultants

within in her Section persisted in assigning her more work; purportedly, to "reduce the

burden" her pregnancy-related leave was placing upon them.

                                            11
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 12 of 27




   43. On January 21, 2019, Plaintiff gave birth to a healthy baby boy and commenced

her long-planned (and much-maligned by Defendant) FMLA/MPLA maternity leave.

   44. At or about the same time, her colleagues in the Breast Cancer Surgery Section

began to search for a new surgeon, one who could presumably replace Plaintiff.

   45. Plaintiff’s FMLA/MPLA leave concluded on April 22, 2019. When she returned

to work, Dr. J.J. told her that Defendant was delaying the decision about whether to

promote her by twelve (12) weeks – the exact amount of time she had been on maternity

leave. Defendant had no legitimate, non-discriminatory reasons to delay or deny

Plaintiff's promotion to Consultant.

   46. On April 26, 2019, and on May 7, 2019, Plaintiff again reported Defendant's

discriminatory and retaliatory conduct against her to HR: she described the ways in

which Defendant, in particular the older breast cancer surgeons of her Section, had

violated her rights to be free from pregnancy-related discrimination and retaliation,

including as set forth supra.

   47. On May 10, 2019, Plaintiff met with Dr. H.N., Chair of Defendant's Surgery

Department. Dr. H.N. opened the meeting by telling Plaintiff, "it was no secret" that she

"had made reports to HR" about the treatment she endured over the past ten or eleven

months. Plaintiff proceeded to recount for Dr. H.N. the ways in which she had been

mistreated by colleagues within her Section, including their failure to seek input from

other members of her BEMGI Division about her job performance and her suitability for

promotion. Dr. H.N. promised to look into Plaintiff's concerns about her pregnancy



                                           12
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 13 of 27




discrimination in the promotional process. Dr. H.N. never followed through on her

promise to Plaintiff.

   48. On June 17, 2019, Dr. J.J. informed Plaintiff that Defendant would not promote

her to Consultant and her appointment and career with Defendant would end on

December 31, 2019. At this point, Defendant had conducted no investigation into her

complaints of discrimination or retaliation. Nor had Defendant lifted a finger to address

the flaws in the promotional process that Plaintiff had asked Defendant to investigate a

month earlier.

   49. In seeking to justify and legitimize its decision not to promote Plaintiff,

Defendant knowingly cited false reasons for its decision. For example, Defendant

claimed that Plaintiff's case volume was too low. In fact, her case volume was on target

for promotion: between 2017 and 2018, she increased her volume from 245 cases to 282

cases, despite having to work with pregnancy-related medical restrictions the final two

months of 2018.

   50. Defendant’s decision not to promote Plaintiff was the final step in a

discriminatory process the older surgeons in her Section, especially three older women,

had secretly agreed upon in late July 2018. As soon as Plaintiff informed Defendant she

was expecting a new baby and would take her full twelve (12) weeks of maternity leave,

the five Consultants within her Section were determined to not promote her (thus,

eventually ending her career with Defendant) because of her pregnancy, her maternity

leave, and her new child.



                                            13
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 14 of 27




   51. Defendant’s own protocol dictated that all eleven Consultants in the BEMGI

Division were to decide the fate of Plaintiff's career, not just five. When it notified

Plaintiff she would not be promoted, Defendant knew she had complained about the

discriminatory treatment she was suffering at the hands of the same five Consultants

who decided to end her career at Defendant. Rather than intervene, as Plaintiff had

requested (seeking help from HR, the Officers and Councilors, and the Chair of the

Surgery Department), Defendant turned a blind eye to this discrimination and

retaliation. Even more troubling, Defendant ultimately signed off on this discrimination

and retaliation.

   52. Shortly after she was notified she would not be promoted, Plaintiff suffered

anxiety and depression caused by the discriminatory and retaliatory work environment

created by Defendant. These disabling conditions prevented her from returning to

Defendant's toxic workplace for approximately four months.

   53. In November 2019, Plaintiff returned from disability leave. On December 31,

2019, Plaintiff's three-year appointment expired and she worked her last day for

Defendant. But for Defendant's discrimination and retaliation against her, Plaintiff

would have been promoted and she would currently be a Consultant in Defendant’s

breast-cancer-surgery Section.

   54. On March 31, 2020, Plaintiff timely filed a charge of discrimination against

Defendant with the EEOC and MDHR. On February 3, 2021, she voluntarily withdrew

her charges of discrimination from the EEOC and MDHR. She has filed her claim within



                                             14
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 15 of 27




ninety (90) days of her voluntary withdrawal of her charges. Therefore, her causes of

action based on Title VII and the MHRA are timely and appropriate.

   55. On October 2, 2020, Defendant notified Plaintiff that Defendant’s Privacy Office

became aware on August 5, 2020 that Plaintiff’s medical records were accessed

unlawfully by an employee of Defendant, Ahmad Sughayer, a male doctor and former

colleague of Plaintiff in Defendant's surgery department.

   56. Dr. Sughayer accessed medical records containing Plaintiff’s private medical and

mental health information, as well as numerous photographs of Plaintiff that were

taken over the course of seven different visits between August 2016 and April 2020. The

photographs at issue include images taken while she was fully or partially nude,

pertaining to Plaintiff’s obstetrical, gynecological and dermatological treatment.

   57. Plaintiff did not authorize nor consent to the unlawful access of her medical

records by Defendant's employee, Dr. Sughayer. Plaintiff also did not consent to

Defendant's disclosure of her medical records to Dr. Sughayer. He had no legitimate

reasons to access Plaintiff's medical records and Defendant had no legitimate reasons to

disclose her medical records to him.

   58. Dr. Sughayer was employed by Defendant in a capacity where his access (and

corresponding non-consensual disclosure by Defendant) of medical records was

foreseeable, a known hazard, of such employment; the access and disclosure of

Plaintiff's medical records arose from the Dr. Sughayer’s job duties; and it occurred in

time and space related to his job duties.



                                            15
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 16 of 27




   59. The access and disclosure of Plaintiff's medical records was a result of

Defendant's negligence or intentional conduct.

   60. Because the medical records and photographs at issue are extremely private in

nature, the breach of Plaintiff’s privacy has caused Plaintiff to experience damages such

as loss of privacy, embarrassment, harm to her reputation, pecuniary losses, emotional

pain and anguish, loss of enjoyment of life and other emotional distress.

   61. Additionally, even since Plaintiff’s counsel has informed Defendant’s counsel

that Plaintiff would move forward with this Complaint, Mayo has continued to retaliate

against Plaintiff. For example, in March, Dr. J.J. informed Plaintiff he was promoting

himself to first author and demoting Plaintiff to second author on an academic paper

Plaintiff researched and drafted during her time at Mayo. Dr. J.J. made this decision

unilaterally and without consulting Plaintiff or any of the other authors whose names

will be included on the paper. Plaintiff asserts Dr. J.J.’s work on that paper does not

warrant his being named first author of the paper and that her name was removed as

first author in retaliation for reporting her treatment to Mayo’s HR Department,

described supra, and continuing forward with this lawsuit.

                                 COUNT ONE
                   FMLA DISCRIMINATION AND RETALIATION
                              29 U.S.C. § 2615(a)(2)

   62. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   63. On and after July 27, 2018, Plaintiff was an “eligible employee” within the

meaning of the FMLA.

   64. Plaintiff engaged in statutorily protected conduct by seeking and exercising her

                                            16
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 17 of 27




rights to leave under the FMLA in connection with her own “serious health condition”

and in connection with her pregnancy and the birth of her child.

   65. Defendant unlawfully harassed, coerced, failed to promote and allowed

Plaintiff’s appointment to expire because she sought, invoked, and exercised her rights

to leave under the FMLA. This harassment continued and increased after Plaintiff made

reports to HR about Defendant's unlawful conduct, and Defendant knowingly failed to

intervene on Plaintiff's behalf to remedy its violations of the FMLA.

   66. Defendant did not harass, coerce, or fail to promote employees who were

similarly situated to Plaintiff but who had not engaged in protected conduct under the

FMLA.

   67. If Plaintiff had not invoked her rights or sought to invoke her rights under the

FMLA, Defendant would not have harassed, coerced, or failed to promote Plaintiff.

   68. In addition to pecuniary damages, Plaintiff is entitled to her attorneys' fees and

costs, along with liquidated damages, and reinstatement with promotion or front pay as

provided for by the FMLA.

                                    COUNT TWO
                 TITLE VII SEX (PREGNANCY) DISCRMINATION
                               42 U.S.C. § 2000e-2(a)

   69. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   70. Title VII, as amended by the Pregnancy Discrimination Act of 1978, forbids

discrimination on the basis of sex and defines “sex” as including “pregnancy, childbirth

or related medical conditions.”

   71. During the course of her employment, Defendant unlawfully discriminated

                                            17
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 18 of 27




against Plaintiff because of her sex (her status as a pregnant woman).

   72. Compared to employees who were not pregnant, Defendant subjected Plaintiff to

disparate treatment with respect to continued employment, advancement

opportunities, and other rights, privileges and conditions of employment, including

subjecting her to harassment and failing to promote her before the expiration of her

initial appointment.

   73. The unlawful actions of Defendant against Plaintiff, including but not limited to

those described supra, were part and parcel to a pattern and history of Defendant

discriminating against employees who were pregnant, and such actions constituted

discrimination in violation of Title VII.

   74. As a direct and proximate result of Defendant’s unlawful acts of sex (pregnancy)

discrimination against her, Plaintiff has suffered and continues to suffer economic

harm, lost earnings and benefits, embarrassment, damage to reputation, humiliation,

emotional distress, and other compensatory damages in excess of $75,000.00.

   75. In addition to compensatory damages, Plaintiff is entitled to her attorneys' fees

and costs, and non-monetary remedies including reinstatement with promotion or front

pay, as provided for by Title VII.

                                    COUNT THREE
                                TITLE VII RETALIATION
                                  42 U.S.C. § 2000e-3(a)

   76. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   77. During the course of her employment, Defendant unlawfully, knowingly, and

intentionally retaliated against Plaintiff because she reported and opposed Defendant’s

                                            18
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 19 of 27




unlawful disparate treatment of her based upon her status as a pregnant woman.

    78. Compared to employees who did not engage in such protected conduct,

Defendant subjected Plaintiff to disparate treatment with respect to continued

employment, advancement opportunities, and other rights, privileges and conditions of

employment, including subjecting her to harassment and failing to promote her before

the expiration of her initial appointment.

    79. The actions of Defendant against Plaintiff, including but not limited to those

described supra, constituted intentional “retaliation” within the meaning of Title VII;

therefore, Defendant’s actions were unfair employment practices for which Defendant

is liable to Plaintiff.

    80. As a direct and proximate result of Defendant’s unlawful acts of retaliation

against her, Plaintiff has suffered and continues to suffer economic harm, lost earnings

and benefits, embarrassment, damage to reputation, humiliation, emotional distress,

and other compensatory damages in excess of $75,000.00.

    81. In addition to compensatory damages, Plaintiff is entitled to her attorneys' fees

and costs, and non-monetary remedies including reinstatement with promotion or front

pay, as provided for by Title VII.

                                   COUNT FOUR
                      MHRA SEX (PREGNANCY) DISCRIMINATION
                             Minn. Stat. § 363A.08, subd.2

    82. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

    83. The term “sex” is defined by the MHRA as including, but not limited to

“pregnancy, childbirth and disabilities related to pregnancy or childbirth.”

                                             19
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 20 of 27




   84. During the course of her employment, Defendant unlawfully discriminated

against Plaintiff because of her sex (her status as a pregnant woman).

   85. Compared to employees who were not pregnant, Defendant subjected Plaintiff to

disparate treatment with respect to continued employment, advancement

opportunities, and other rights, privileges and conditions of employment, including

subjecting her to harassment and failing to promote her before the expiration of her

initial appointment.

   86. The practices, policies, and actions of Defendant against Plaintiff, including but

not limited to those described supra, constituted intentional sex (pregnancy)

discrimination in violation of the MHRA.

   87. As a direct and proximate result of Defendant’s unlawful acts of sex (pregnancy)

discrimination against her, Plaintiff has suffered and continues to suffer economic

harm, lost earnings and benefits, embarrassment, damage to reputation, humiliation,

emotional distress, and other compensatory damages.

   88. In addition to compensatory damages, Plaintiff is entitled to her attorneys' fees

and costs, a civil penalty, non-monetary remedies – including reinstatement with

promotion, statutory punitive damages, and a doubling or tripling of her pecuniary

damages, as provided for by the MHRA.

                               COUNT FIVE
                  MHRA FAMILIAL STATUS DISCRIMINATION
                        MINN. STAT. § 363A.08, subd.2

   89. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   90. The term “sex” is defined by the MHRA as including, but not limited to

                                            20
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 21 of 27




“pregnancy, childbirth and disabilities related to pregnancy or childbirth.”

   91. The MHRA makes it an unfair employment practice for an employer “because of

. . . familial status . . . to discharge an employee; or to discriminate against a person with

respect to hiring, tenure, compensation, terms, upgrading, conditions, facilities, or

privileges of employment.”

   92. The MHRA defines "familial status" to include having an infant or child, and it

further states “[t]he protection afforded against discrimination on the basis of family

status apply to any person who is pregnant.”

   93. During the course of her employment, Defendant unlawfully discriminated

against Plaintiff because of her familial status (her status as a pregnant woman and as a

mother to one or more children).

   94. Compared to employees who were not pregnant and did not have an infant to

care for in their home, Defendant subjected Plaintiff to disparate treatment with respect

to continued employment, advancement opportunities, and other rights, privileges and

conditions of employment, including subjecting her to harassment, failing to promote

her, and allowing her employment to expire.

   95. The practices, policies, and actions of Defendant against Plaintiff, including but

not limited to those described supra, constituted familial status discrimination in

violation of the MHRA.

   96. As a direct and proximate result of Defendant’s unlawful acts of familial status

discrimination against her, Plaintiff has suffered and continues to suffer economic

harm, lost earnings and benefits, embarrassment, damage to reputation, humiliation,

                                             21
         CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 22 of 27




emotional distress, and other compensatory damages.

    97. In addition to compensatory damages, Plaintiff is entitled to her attorneys' fees

and costs, a civil penalty, non-monetary remedies – including reinstatement, and

statutory punitive damages, and a doubling or tripling of her pecuniary damages, as

provided for by the MHRA.

                                     COUNT SIX
                                   MHRA REPRISAL
                                 MINN. STAT. § 363A.15

    98. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

    99. The MHRA makes it unlawful for an employer to intentionally engage in reprisal

against an employee who opposes unlawful discrimination prohibited by the MHRA.

    100. During the course of her employment, Defendant unlawfully, knowingly, and

intentionally retaliated against Plaintiff because she reported and opposed Defendant’s

unlawful disparate treatment of her based upon her status as a pregnant woman.

    101. Compared to employees who did not engage in such protected conduct,

Defendant subjected Plaintiff to disparate treatment with respect to continued

employment, advancement opportunities, and other rights, privileges and conditions of

employment, including subjecting her to harassment and failing to promote her before

her initial appointment expired.

    102. The actions of Defendant against Plaintiff, including but not limited to those

described supra, constituted intentional “reprisal” within the meaning of the MHRA;

therefore, Defendant’s actions were unfair employment practices for which Defendant

is liable to Plaintiff.

                                             22
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 23 of 27




   103. As a direct and proximate result of Defendant’s unlawful acts of familial status

discrimination against her, Plaintiff has suffered and continues to suffer economic

harm, lost earnings and benefits, embarrassment, damage to reputation, humiliation,

emotional distress, and other compensatory damages.

   104. In addition to compensatory damages, Plaintiff is entitled to her attorneys' fees

and costs, recovery of a civil penalty, and other remedies – including reinstatement with

promotion or front pay, statutory punitive damages, and a doubling or tripling of her

pecuniary damages, as provided for by the MHRA.

                                COUNT SEVEN
                        MPLA RETRIBUTION/RETALIATION
                          MINN. STAT. § 181.941, subd.3

   105. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   106. On and after July 27, 2018, Plaintiff was an “employee” within the meaning of

the MPLA.

   107. Plaintiff engaged in statutorily protected conduct by seeking and exercising her

rights to leave under the MPLA in connection with her with her pregnancy and the

birth of her child.

   108. Defendant unlawfully retaliated against Plaintiff because she sought, invoked,

and exercised her rights to leave under the MPLA. This retaliation continued and

increased after Plaintiff reported and opposed Defendant's unlawful conduct, and

Defendant knowingly failed to intervene on Plaintiff's behalf to remedy its violations of

the MPLA.

   109. Defendant did not retaliate against employees who were similarly situated to

                                            23
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 24 of 27




Plaintiff, but who had not engaged in protected conduct under the MPLA. If Plaintiff

had not invoked her rights or sought to invoke her rights under the MPLA, Defendant

would not have retaliated against her.

   110. As a direct and proximate result of Defendant’s unlawful and willful retaliation

against Plaintiff, she has suffered and continues to suffer economic harm, lost wages

and benefits, and other pecuniary damages. Plaintiff is entitled to her attorneys' fees

and other damages and remedies, as provided for by the MPLA.

                               COUNT EIGHT
                VIOLATION OF MINNESOTA HEALTH RECORDS ACT
                         MINN. STAT. § 144.298, subd. 2

   111. Plaintiff alleges each paragraph of the Complaint as if fully set forth herein.

   112. The Minnesota Health Records Act provides that it is unlawful for a health care

provider or other person to negligently release a health record without consent of the

patient. Defendant is a health care provider and Plaintiff’s treatment records constitute

a health record under the statute.

   113. Defendant’s conduct described herein constitutes a violation of the Minnesota

Health Records Act, Minn. Stat. § 144.298, subd. 2, and Defendant is liable to Plaintiff for

compensatory damages arising out of its negligent or intentional release of her health

records without her consent.

   114. As a result of Defendant’s violation of the Minnesota Health Records Act,

Plaintiff has been harmed; she has suffered and will continue to suffer loss of privacy,

embarrassment, harm to her reputation, pecuniary losses, emotional pain and anguish,



                                            24
           CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 25 of 27




loss of enjoyment of life, and other compensatory damages, all in an amount that exceeds

$50,000.00.

                                   COUNT NINE
                               INVASION OF PRIVACY

   115. Plaintiff alleges each paragraph of the Complaint and fully set forth herein.

   116. Defendants intentionally and/or negligently interfered, physically or otherwise,

with the solitude, seclusion and private concerns or affairs of Plaintiff by unlawfully

accessing, releasing and aiding and abetting the release of Plaintiff’s private health

records.

   117. Plaintiff had a reasonable expectation of privacy with respect to her health

records.

   118. Defendants’ conduct in disclosing Plaintiff’s health records resulted in an

intrusion upon her seclusion and invasion of privacy which occurred in a way that would

be highly offensive to a reasonable person in Plaintiff’s position.

   119. As a result of this intrusion and invasion of privacy, Plaintiff suffered harm and

is entitled to damages in an amount to be determined at trial.

                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully prays for entry of judgment in her favor and

an order providing that:

   A. The practices of Defendant complained of herein are adjudged, decreed and

declared to violate the rights secured to Plaintiff by the FMLA, Title VII, the MHRA,

and the MPLA.


                                            25
        CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 26 of 27




   B. Defendant is mandated to adopt practices in conformity with the requirements of

the FMLA, Title VII, the MHRA, and the MPLA.

   C. Plaintiff is reinstated with promotion and back-pay, and awarded damages,

including for emotional distress, harm to reputation, loss of employment opportunities,

and mental anguish (as Defined by the MHRA).

   D. Plaintiff is further awarded liquidated damages under the FMLA, statutory

punitive damages under the MHRA, front-pay (if the Court determines reinstatement is

not possible), and a doubling or tripling of her pecuniary losses under the MHRA.

   E. Defendant shall pay the State of Minnesota a civil penalty, as provided for by the

MHRA.

   F. Defendant pays legal counsel for Plaintiff their reasonable attorneys’ fees and

pays Plaintiff the costs and expenses of this action.

   G. That Plaintiff is awarded such other and further legal and equitable relief as may

be found appropriate, just, or equitable.




                                            26
      CASE 0:21-cv-01132-ECT-TNL Doc. 1 Filed 04/30/21 Page 27 of 27




                                  JOSEPH A. LARSON LAW FIRM, PLLC


Date: April 30, 2021              s/ Joseph A. Larson
                                  Joseph A. Larson
                                  310 Fourth Ave. South, Suite 5010
                                  Minneapolis, MN 55415
                                  (612) 206-3704
                                  jlarson@joelarsonlaw.com

                                  MULLER & MULLER, PLLC

                                  s/ Andrew P. Muller
                                  Andrew P. Muller
                                  310 Fourth Ave. South, Suite 5010
                                  Minneapolis, MN 55415
                                  (612) 604-5341
                                  apmuller@themullerlawfirm.com

                                  ATTORNEYS FOR PLAINTIFF




                                   27
